Citation Nr: 0722893	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to diabetes.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to diabetes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.  The veteran served in Vietnam from December 1970 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for hypertension and peripheral neuropathy of the 
upper extremities, both claimed as secondary to diabetes. 

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing in February 2007.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Hypertension was not present in service; did not manifest 
within one year of separation; and there is no medical 
evidence of a nexus between the veteran's service-connected 
diabetes mellitus and hypertension.

2.  The veteran does not currently have peripheral neuropathy 
of the bilateral upper extremities. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty service; and is not proximately due to or the result of 
the veteran's service-connected diabetes mellitus. 38 
U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (a) (2006).

2.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303, 3.310 (a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2005 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


Factual Background and Analysis

Hypertension

The veteran contends he is entitled to service connection for 
hypertension as secondary to his service-connected diabetes.  
The Board has considered the veteran's contentions but finds 
that a preponderance of the evidence is against the claim.

As a preliminary matter, the Board finds that service 
connection is not warranted for hypertension on either a 
direct or presumptive basis.  There is no medical evidence 
that the veteran had a chronic disability manifested by 
hypertension during service, nor was it shown to a 
compensable degree within a year of separation from military 
service.  Rather, the preponderance of the evidence shows 
that hypertension was not manifested until several years 
after separation from active duty military service.  

In this regard, service medical records are negative for 
elevated blood pressure readings indicative of an onset of 
hypertensive vascular disease during active duty.  The March 
1972 physical examination for separation purposes was 
negative for a diagnosis of hypertension, and the veteran's 
blood pressure was 116/74 at such time.  

Post-service medical evidence, which includes VA outpatient 
treatment records dated from December 2003 to June 2007, show 
elevated blood pressure readings beginning in December 2003.  
A subsequent record dated in January 2004 shows that the 
veteran was then initiated on Lisinopril (10 mg daily) for 
blood pressure control, following further blood pressure 
readings that were consistently elevated.  

In sum, the objective medical evidence of record shows no 
evidence of hypertension during active duty; or that it 
manifested to a compensable degree, within the one-year 
period following his separation in March 1972.  Rather, the 
earliest evidence of hypertension was in 2004, several years 
after separation.  Moreover, the claims file does not contain 
any medical evidence of opinion which suggests hypertension 
is related to military service.  Thus, service connection for 
hypertension on a direct or presumptive basis is not 
warranted.  

Regarding the specific claim of service connection for 
hypertension as secondary to his service-connected disability 
of diabetes; the evidence is not in support of this 
contention.  The Board notes that competent medical evidence 
is required where a determinative issue involves medical 
causation or a medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran has not offered any medical 
evidence in support of his claim to show that his service-
connected diabetes either caused or aggravated his 
hypertension.

The RO afforded the veteran a VA examination in October 2005, 
to determine the nature and etiology of his hypertension.  
The examiner reviewed the veteran's claims file and pertinent 
medical history.  In reviewing the veteran's history, the 
examiner noted that prior to the diagnosis of hypertension 
the veteran had not been receiving any regular medical care.  
The veteran had never had a myocardial infarction, stroke, or 
congestive heart failure.  He also had no history of angina, 
chest pain, syncope, presyncope or palpations.  Diabetes was 
not diagnosed until April 2005, following a mildly abnormal 
fasting blood sugar of 131.  

The examiner noted further that the diabetes was well-
controlled with lifestyle modifications.  Thyroid function 
was normal and findings from a recent urinalysis were 
completely normal.  There was no evidence of renal 
dysfunction as creatine, BUN, and microalbumin were all 
normal.  There was no ketoacidosis or hypoglycemic reaction; 
and the veteran has not required oral hypoglycemic or 
insulin, and there was no restriction of his activities due 
to diabetes.  Based upon the veteran's medical history and 
the current clinical findings, the examiner concluded that 
the veteran's hypertension was not secondary to his service-
connected diabetes mellitus because the hypertension preceded 
the diabetes and there was no evidence of renal dysfunction 
because of the diabetes mellitus.  The examiner also opined 
that the service-connected diabetes had not been aggravated 
by the hypertension.  

The veteran presented written statements and oral testimony 
before the Board in February 2007, during which he contended 
that there was a causal link between his hypertension and his 
service-connected diabetes mellitus.  However, as he is not a 
medical professional, he therefore lacks the requisite 
training and accreditation to present a competent opinion on 
a matter regarding medical diagnosis and etiology.  
Therefore, his statements in this regard, absent 
corroboration by objective medical evidence, are thus 
entitled to no probative weight.  Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran did not otherwise offer any competent 
medical evidence or opinions which suggested that his 
hypertension was incurred during active duty; was or caused 
or aggravated by the service-connected diabetes.  

Therefore, in view of the foregoing discussion, the Board 
concludes that service connection for hypertension, to 
include on the basis of a secondary relationship to service-
connected diabetes mellitus, is not warranted.

Peripheral neuropathy, upper extremities

The veteran contends he is entitled to service connection for 
peripheral neuropathy of the bilateral upper extremities, 
secondary to service connected diabetes.  He does not 
contend, nor has it been established that peripheral 
neuropathy of the upper extremities began in service or was 
found to a compensable degree within a year following 
separation from service.  The Board has considered the 
veteran's contentions but finds that a preponderance of the 
evidence is against the claim.  

As an initial matter, the Board notes that the medical 
evidence shows the veteran does not currently carry a 
diagnosis of peripheral neuropathy of the bilateral upper 
extremities.  On the contrary, the veteran has been diagnosed 
with bilateral carpal tunnel syndrome of the upper 
extremities.

In this regard, a VA outpatient treatment record dated in 
August 2005 reflects the veteran's initial report of a one 
and one-half year history of intermittent tingling sensations 
and numbness in both arms.  The record reflects that the 
suspected diagnosis was diabetic neuropathy; however X-rays 
and a neurology consult were ordered for confirmation.  The 
x-rays, taken in August 2005, showed abnormal findings of 
displacement of the second vertebrae and mild disc space 
narrowing between the fourth and fifth vertebrae.  It was 
indicated that these findings could explain the numbness in 
the veteran's upper extremities.  

The veteran underwent a VA examination in October 2005, where 
he reported the numbness and tingling sensations in the 
bilateral upper extremities had been going on for 5 or 6 
years, as opposed to one and one-half years.  The veteran 
also noted that he had given up motorcycle riding because of 
his symptoms.  Following an in-depth neurological 
examination, the examiner opined that based upon the 
veteran's history and current examination, it was not as 
likely as not that his symptoms were related to diabetic 
neuropathy; but rather that his history was consistent with 
bilateral carpal tunnel syndrome.  The examiner further 
indicated that this was to be confirmed by nerve conduction 
studies.

A neurology consultation was conducted in November 2005.  
During that evaluation, the veteran again reported his 
symptoms of numbness of paresthesias in the bilateral upper 
extremities had been going on for 5 or 6 years, but were 
getting worse.  The veteran also stated that the symptoms had 
initially begun in his legs and feet.  The neurologist noted 
that the veteran carried a diagnosis of borderline diabetes, 
but was not yet on treatment.  Following a clinical 
examination, the neurologist indicated that unlike the 
paresthesias described in the lower extremities, the upper 
extremity paresthesias were described as electric-like, 
uncomfortable feelings in the volar aspect of the veteran's 
hands.  The neurologist opined that while it was possible 
that the veteran had a hyperalgesic diabetic neuropathy in 
his upper extremities - it was more likely that it was 
bilateral carpal tunnel syndrome.  This finding was 
subsequently confirmed by a concurrent nerve conduction 
study.  Thereafter, the final diagnosis was moderately severe 
bilateral carpal tunnel syndrome.  The neurologist noted that 
there was no evidence of other common entrapment neuropathy 
in the upper extremities, nor was there evidence of overt 
peripheral neuropathy in the other nerves tested in the upper 
extremities.

The veteran presented oral testimony before the Board in 
February 2007, during which he testified that he operates 
heavy equipment which involves repetitive hand movements.  He 
also acknowledged that he has carpal tunnel syndrome in his 
bilateral upper extremities, but stated that he had no 
symptoms prior to the onset of the diabetes.  Contrary to his 
testimony, the April 2006 lay statements submitted by the 
veteran's brother and friend both reveal a history of similar 
symptoms prior to the diagnosis of diabetes.  In fact, the 
veteran's friend indicated that the veteran had complained of 
similar numbness and tingling in his hands and wrists as 
early as 1998.  

At any rate, the veteran does not currently have a diagnosis 
of bilateral peripheral neuropathy in his upper-extremities, 
which was either caused or aggravated by service-connected 
diabetes or an unrelated disability.  He has bilateral carpal 
tunnel syndrome.  The Board notes further that the record is 
absent any medical evidence or opinion to suggest any 
etiological relationship between such carpal tunnel syndrome 
and military service or other service-connected disability.  

Thus, while the veteran may sincerely believe that he has 
peripheral neuropathy of the bilateral upper extremities, 
which is related to his service-connected diabetes; there is 
no indication that he possesses any specialized medical 
knowledge or training.  Therefore, his statements in this 
regard, absent corroboration by objective medical evidence, 
are thus entitled to no probative weight.  Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hypertension 
and peripheral neuropathy of the upper extremities, both 
claimed as secondary to service-connected diabetes, have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).



ORDER

Service connection for hypertension, to include as secondary 
to diabetes, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to diabetes, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


